DETAILED ACTION
	This office action is in response to the communication received on 08/17/2021 concerning application No. 16/293,128 filed 03/05/2019.
	Claims 1, 3-5, 10, 12-16 and 18-19 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/354,546 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Regarding the double patenting rejection. A terminal disclaimer has been filed and is accepted; therefore the double patenting rejection of claims 1, 3-6, 8-9 and 18-19 is withdrawn.
Applicant's arguments filed 08/17/2021 in regards to the 35 USC 103 rejections of claim 6, which is now incorporated into claims 1 and 19, have been fully considered but they are not persuasive. Applicant sets forth on p. 8-10 of the remarks that Jackson in view of Banjanin does not disclose, “a movement amount reference value memory in which a plurality of movement amount reference values relating to a movement direction and a movement distance of the ultrasound probe in a case where the ultrasound probe is moved between the plurality of inspection portions are stored in advance”. Jackson discloses in paragraph 31, “a model such as a table of relative positions and corresponding anatomy, used to relate the relative position to the . 
 Applicant further sets forth that Jackson in view of Banjanin does not disclose “reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement direction and the movement distance of the ultrasound probe”. Jackson discloses in paragraph 31, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”. In order to derive the current anatomy being viewed by the ultrasound transducer the apparatus of Jackson must read out the plurality of positions stored in the database and compare the current position of the . 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 10, 12-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2008/0154123, as cited in the Applicant’s 10/08/2019 IDS) in view of Banjanin et al. (US 2015/0327841, hereinafter Banjanin), and in further view of Kondo (JP2943015 – Machine translation).
Regarding claim 1, Jackson teaches (Figure 1) an ultrasound diagnostic apparatus (medical diagnostic ultrasound imaging system – 10, par. 17, lines 9-10)  that sequentially inspects a plurality of inspection portions of a subject, (Paragraph 32, lines 1-4, “one or more predetermined locations”) comprising:
	an ultrasound probe (12, par. 18, lines 1-5 “transducer”);
a transmission circuit that transmits an ultrasound beam toward the subject from the ultrasound probe (paragraph 27, line 3, “transmit beamformer”);
a reception circuit that generates reception data on the basis of signals output from the ultrasound probe (paragraph 28, lines 3-4, “ultrasound data is acquired using an imaging system connected with the transducer 12” and lines 10-11, “the ultrasound imaging system 18 processes the data further for analysis, diagnosis, and/or display”);
a movement detection sensor (14) that is attached to the ultrasound probe and detects a movement of the ultrasound probe to output the movement as a detection signal (paragraph 20, line 1, “location device” also figure 3 (40) and paragraph 22, lines 5-8, “Based on the position and orientation of the patient relative to the transmitter coils, the location and orientation of the transducer 12 is determined”);
a movement amount reference value memory in which a plurality of movement amount reference values relating to the movement of the ultrasound probe in a case where the ultrasound probe is moved between the plurality of inspection portions are stored in advance (paragraph 31, lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”),

generates an ultrasound image on the basis of the reception data generated by the reception circuit (paragraph 27, lines 10-12. Here it is also noted that as disclosed in paragraph 29, “the processor 20 is a system controller of the ultrasound imaging system”), 
performs image analysis using the generated ultrasound image (paragraph 36, lines 1-4, “the processor 20 applies an image interpretation algorithm”), calculates the movement of the ultrasound probe in a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among a plurality of inspection portions to a second inspection portion that is the next inspection target (paragraph 32, lines 11-17, “as the transducer is moved, subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”, when Jackson is calculating the position of the current anatomy compared to the previous anatomy it is inferred that in order to calculate position one must calculate the movement of the ultrasound transducer when moved from the previous anatomy to the current anatomy), using the detection signal output from the movement detection sensor (paragraph 30, lines 4-6, “provided using the location device 14”), 
reads out the plurality of movement amount reference values from the movement amount reference value memory, compares each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result a result of the image analysis (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”, by comparing the current movement of the ultrasound transducer to that in the database the apparatus is reading the 
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Jackson in view of Banjanin does not teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the 
generating the ultrasound image of the second inspection portion in accordance with the set imaging condition (page 3, para. 7, “It should be noted that the diagnostic site discriminating apparatus and the scan parameter setting apparatus of the present invention may be incorporated in an ultrasonic diagnostic apparatus”, and page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”, by obtaining good monitor display it is interpreted that the imaging unit generates the ultrasound image based on the scan parameters set when the second inspection portion is imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin to have set an imaging condition corresponding to the discriminated second inspection portion, and generate the ultrasound image of the second inspection portion in accordance with the set imaging condition. The motivation to do this is to view the second inspection portion under an alternate imaging condition, as recognized by Kondo (page 3, para. 8-9).
Regarding claim 3, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Jackson further teaches
wherein the processor narrows down the plurality of inspection portions that are targets of the image analysis, on the basis of the movement of the ultrasound probe, performs the image 
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Regarding claim 4, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above. Jackson further teaches 
wherein the processor determines an analysis order for performing the image analysis25 with respect to the plurality of inspection portions (paragraph 53, lines 4-5, “view A first, followed by view B, and then usually by view C”), on the basis of the movement of the ultrasound probe (paragraph 53, line 9, “in combination with the position sensor”), sequentially performs the image analysis with respect to the plurality of inspection portions in accordance 
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Regarding claim 5, modified Jackson teaches the ultrasound diagnostic apparatus of claim 3, set forth above. Jackson further teaches
wherein the processor determines an analysis order for performing the image analysis25 with respect to the plurality of inspection portions (paragraph 53, lines 4-5, “view A first, followed by view B, and then usually by view C”), on the basis of the movement of the 
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Regarding claim 10, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above. Jackson further teaches

Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).

- Regarding claim 12, modified Jackson teaches the ultrasound diagnostic apparatus of claim 3, set forth above. Jackson further teaches
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated (paragraph 32, lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the relative angle or position of an image relative to a previous image” by determining the relative angle or position of an image compared to a previous image the apparatus is calculating the movement of the probe) and uses the plurality of corrected movement amount reference values in discriminating an inspection portion that becomes a next inspection target subsequent to the second inspection portion (paragraph 32, lines 15-17, “subsequent anatomy may be identified by the relative position with the previous position and a model associating the known information to the relative position”). 

However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Regarding claim 13, modified Jackson teaches the ultrasound diagnostic apparatus of claim 4, set forth above. Jackson further teaches 
wherein the processor corrects the plurality of movement amount reference values in accordance with differences between the movement of the ultrasound probe used when the second inspection portion is discriminated and the movement amount reference values used when the second inspection portion is discriminated (paragraph 32, lines 9-11, “the previous position of the transducer 12 associated with known anatomy, view, or location relative to the patient is used” here the location of the ultrasound image with respect to a previous position is being stored in the database (correcting values that are already stored). Also see paragraph 53, lines 7-11, “the absolute or relative physical location of the transducer associated with each acquired image may be presented and/or stored. Displayed position information indicates the 
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Regarding claim 14, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, set forth above. Jackson further teaches 

wherein the processor reads out the subject reference values corresponding the subject from the subject reference value memory, compares the read-out subject reference values with the movement of the ultrasound probe, and discriminates the second inspection portion on the basis of the comparison result and the result of the image analysis (paragraph 31, lines 18-20, “The determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”).
Jackson does not specifically teach calculating a movement of the ultrasound probe includes a movement direction and a movement distance of the ultrasound probe. 
However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. 
Regarding claim 18, modified Jackson teaches the ultrasound diagnostic apparatus of claim 1, as set forth above. Jackson further teaches 
wherein the movement detection sensor is formed by an acceleration sensor, a gyro sensor, a magnetic sensor, or a GPS sensor (paragraph 41, lines 10-12). 
Regarding claim 19, Jackson teaches (figure 1) a control method of an ultrasound diagnostic apparatus (10) that sequentially inspects a plurality of inspection portions of a subject (12 - paragraph 31, lines 1-4), comprising:
transmitting an ultrasound beam toward the subject from an ultrasound probe (Figure 3 (44), Paragraph 44, lines 1-2 and 4-6, “using beamforming…”);
generating reception data on the basis of signals output from the ultrasound probe (paragraph 44, lines 4-6, “…data representing the scanned region is acquired”);
generating an ultrasound image on the basis of the generated reception data (Figure 3 (44), Paragraph 44, lines 6-7);
performing image analysis using the generated ultrasound image (Figure 1 (10), Paragraph 17, lines 1-2, “image interpretation”);
	detecting a movement of the ultrasound probe to output the movement as a detection signal (paragraph 30, lines 4-6, “ the position, orientation, or position and orientation of the transducer 12 at a given time are provided using the location device 14”);
	calculating a movement of the ultrasound probe in 29 a case where the ultrasound probe is moved from a first inspection portion where inspection is terminated among the plurality of inspection portions to a second inspection portion that is the next inspection target (paragraph 31, 
	reading out a plurality of movement amount reference values from a movement amount reference value memory in which the plurality of movement amount reference values relating the movement of the ultrasound probe in a case where the ultrasound probe is moved between the plurality of inspection potions are stored in advance (paragraph 31, lines 10-12 “A model, such as a table of relative positions and corresponding anatomy, used to relate the relative position to the anatomy being scanned”, by comparing the current movement of the ultrasound transducer to that in the database the apparatus is reading the reference values stored in the database and comparing the current movement data to that stored in the database);
comparing each of the plurality of read-out movement amount reference values with the movement of the ultrasound probe (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match”) and;
	discriminating the second inspection portion on the basis of the comparison result and a result of the image analysis and the movement of the ultrasound probe (paragraph 31, lines 18-20, “the determined anatomic view and anatomy would be derived, at least in part, by the positions and anatomies in the database that most closely match” and Paragraph 36, lines 2-7).

However, 
Banjanin, also in the field of ultrasound imaging teaches calculating a movement direction and a movement distance (para. 71, lines 12-15, “another example is that a combination of an accelerometer and a gyroscope is optionally mounted on a probe to determine an amount of change in movement, angle and or direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson to calculate the movement direction and movement distance of the ultrasound probe. The motivation to do this is to know the change in movement/direction of the ultrasound probe, as recognized by Banjanin (para. 71).
Jackson in view of Banjanin does not teach setting an imaging condition corresponding to the discriminated second inspection portion, and generating the ultrasound image of the second inspection portion in accordance with the set imaging condition.
However, 
Kondo also in the field of ultrasound imaging teaches setting an imaging condition corresponding to the discriminated second inspection portion (page 3 last paragraph, “a diagnostic region of an image of the ultrasonic diagnostic device is automatically determined, and an optimal scan parameter corresponding to the diagnostic region is transmitted to the ultrasonic device. It can be set automatically. Thus, the burden on the operator can be reduced, and good monitor display can always be obtained”), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Jackson in view of Banjanin to have set an imaging condition corresponding to the discriminated second inspection portion, and generate the ultrasound image of the second inspection portion in accordance with the set imaging condition. The motivation to do this is to view the second inspection portion under an alternate imaging condition, as recognized by Kondo (page 3, para. 8-9).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 1 above, and further in view of Jin (US 2015/0245823, hereinafter Jin as cited in the Applicant’s 10/08/2019 IDS).
Regarding claim 15, modified Jackson teaches the ultrasound diagnostic apparatus according to claim 1, 

Modified Jackson does not teach a processor that detects the acceleration of the ultrasound probe.
However,
Jin teaches (figure 4C) an acceleration sensor (paragraph 136, “acceleration sensor”) that detects movement of the ultrasound probe (paragraph 136, “the acceleration sensor detects movements on the target object and may determine that the user 410 manipulates the wireless probe 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson by adding an acceleration sensor that detects the acceleration of the ultrasound probe. The motivation to do this is to allow the ultrasound diagnostic apparatus to detect when the ultrasound probe is being moved from one region of interest to another region of interest, as recognized by Jin (para. 136). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Banjanin and Kondo as applied in claim 1 above, and further in view of Sakaguchi (US 2013/0019685, hereinafter Sakaguchi).
Regarding claim 16, modified Jackson teaches the ultrasound diagnostic apparatus according to claim 1, 
wherein the processor calculates the movement direction and movement distance of the ultrasound probe, as set forth above.
Modified Jackson does not teach a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject.

Sakaguchi teaches a processor (Figure 1, 132) that determines whether the ultrasound probe (paragraph 32,  “probe unit 111” referring to Fig 4.) is in an air radiation state or in a contact state with respect to the subject (paragraph 54, “the pressure sensor 152 detects a pressure that the skin of the object or the like is pressed to the probe 120” when the pressure sensor detects pressure from the skin it is determined that the probe is in the contact state and when no pressure is detected it is determined that the probe is in the air state).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ultrasound diagnostic apparatus disclosed by Jackson by adding a processor that determines whether the ultrasound probe is in an air radiation state or in a contact state with respect to the subject. The motivation to do this is to allow the ultrasound diagnostic apparatus to determine when it should be transmitting an echo signal towards the subject, as recognized by Sakaguchi (para. 54). 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793